     Case 2:21-cv-01119-RFB-EJY Document 16 Filed 08/02/21 Page 1 of 2



 1   Kristen T. Gallagher (NSBN 9561)
     Daniel I. Aquino (NSBN 12682)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   kgallagher@mcdonaldcarano.com
     daquino@mcdonaldcarano.com
 5
     Attorneys for LinkUs Enterprises LLC
 6

 7                               UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9

10    SALVADOR MARTINEZ, in behalf of                   CASE NO.:       2:21-cv-01119-RFB-EJY
      himself and all others similarly situated,
11
                             Plaintiff,                 STIPULATION AND ORDER TO EXTEND
12                                                      TIME TO RESPOND TO PLAINTIFF’S
      v.                                                AMENDED COMPLAINT (ECF No. 12)
13
      LINKUS ENTERPRISES LLC; DOES 1
      through 50; inclusive,                            (Second Request)
14

15                            Defendants.

16

17

18          Defendant LinkUs Enterprises LLC (“Defendant”) and Plaintiff Salvador Martinez
19   (“Plaintiff”), by and through their respective counsel of record, hereby stipulate to extending the
20   time for Defendant to respond to Plaintiff’s Amended Complaint (currently due August 2, 2021)
21   up to and including August 16, 2021. ECF No. 12.
22          The parties previously requested, and were granted, a brief extension of this deadline. ECF
23   No. 14. However, subsequent discussion regarding potential resolution revealed the existence of
24   additional factual inquiries that the parties must perform. To allow such inquiry and permit the
25   necessary time for the parties to work together in good faith to explore the possibility of potential
26   resolution, the parties hereby agree that Defendant’s response to the Amended Complaint shall be
27   due on or before August 16, 2021.
28
     Case 2:21-cv-01119-RFB-EJY Document 16 Filed 08/02/21 Page 2 of 2



 1            This is the second request for an extension of time to file a responsive pleading to the

 2   Amended Complaint. This request is not sought for any improper purpose or other reason of

 3   delay.

 4    Dated this 2nd day of August, 2021.

 5     McDONALD CARANO LLP                               THIERMAN BUCK LLP

 6   By: /s/ Daniel I. Aquino                            By:      /s/ Joshua D. Buck
         Kristen T. Gallagher (NSBN 9561)                      Mark R. Thierman, Esq.
 7                                                             Joshua D. Buck, Esq.
         Daniel I. Aquino (NSBN 12682)
         2300 West Sahara Avenue, Suite 1200                   Leah L. Jones, Esq.
 8                                                             7287 Lakeside Drive
         Las Vegas, Nevada 89102
                                                               Reno, Nevada 89511
 9       kgallagher@mcdonaldcarano.com                         mark@thiermanbuck.com
         daquino@mcdonaldcarano.com                            josh@thiermanbuck.com
10                                                             leah@thiermanbuck.com
         Attorneys for LinkUs Enterprises LLC
11                                                             Christian Gabroy, Esq.
                                                               Kaine Messer, Esq.
12                                                             GABROY LAW OFFICES
                                                               170 S. Green Valley Pkwy, Suite 280
13                                                             Henderson, Nevada 89012
                                                               christian@gabroy.com
14                                                             kmesser@gabroy.com
15
                                                            Attorneys for Plaintiff
16

17

18
     IT IS SO ORDERED.
19

20   August 2, 2021
     _____________                                __________________________________
       Date                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                     2
